Per Curiam.
In an action to recover damages for breach of -contract, the complaint was dismissed upon the ground that the •court was without jurisdiction, as the plaintiff -was a foreign corporation. The justice regarded the case of Rieser v. Parker & Co., 27 Misc. Rep. 205, as controlling his decision. That view is based upon a misconception of the scope of that authority. That case has reference only to a foreign corporation defendant. It was there held that the attempt by the Legislature to grant jurisdiction *582to the Municipal Court of the city of Yew York over a foreign, corporation defendant was unconstitutional, as it bestowed powers-in excess of those possessed by the County Courts, by which the-jurisdiction of the Municipal Court is limited. The Municipal Court can have no jurisdiction over a non-resident defendant, because the County Courts have none. There is nothing in the Constitution restricting the County Courts from entertaining the-action of a non-resident plaintiff, and, in the absence of constitutional prohibition, those courts would have had jurisdiction over non-resident defendants. Irwin v. Metropolitan Street Railway Company, 38 App. Div. 253, at p. 255.
■ The judgment must be reversed.
Present: Ebeedman, P. J.; MacLean and Leventbitt, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.